Alston&Bird llp 2828 N. Harwood Street Suite 1800 Dallas, TX75201-2139 214-922-3400 Fax: 214-922-3835 www.alston.com May23, 2012 VIA EDGAR Ms. Sonia G. Barros Special Counsel Division of Corporate Finance United States Securities and Exchange Commission treet, NE Washington, D.C. 20549 Re: Moody National REIT I, Inc. Amendment No.2 to Registration Statement on Form S-11 File No. 333-179521 Dear Ms. Barros: This letter sets forth the response of our client, Moody National REIT I, Inc. (“Issuer”), to the comments provided telephonically by the staff (the “Staff”) of the U.S. Securities and Exchange Commission (“SEC”) on May 1, 2012, to the Issuer’s Amendment No.1to the Registration Statement on Form S-11 (the “Registration Statement”) that was filed with the SEC on April 4, 2012.The Issuer has filed today Amendment No. 2 to the Registration Statement (the “Amendment”) which addresses the comments provided. For your convenience, we have set forth below your comments followed by the relevant responses thereto. 1.
